DETAILED ACTION
The papers submitted on 01 October 2021, amending claims 9, 15, 17, 19-20, adding claims 21-30, and canceling claims 1-8, 16, 18, are acknowledged.
Election/Restrictions
Claims 9-14, 21-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 17, 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J. Daugherty on 01 December 2021.
The application has been amended as follows: 

25. (Currently Amended) The injector assembly according to claim [[21]]_24, wherein the elastomeric material comprises at least one of polyurethane, natural rubber, polybutadiene, neoprene and silicone.

26. (Currently Amended) The injector assembly according to claim [[21]]_24, wherein the synthetic polymer comprises at least one of polypropylene, polyethylene, polyvinyl chloride, polyester, nylon and polyethylene terephthalate.

28. (Currently Amended) The injector assembly according to claim [[21]]_27, wherein the thermosetting resin material is degassed and sealed within the body portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the closest prior art fails to disclose the claimed, “chamber is holding a fluid, wherein the injector head is configured for retaining the pouch within the chamber of the housing such that the fluid is around the pouch, and wherein the motor is configured to control the movement of the piston within the chamber such as to apply a hydrostatic pressure to the pouch by applying hydrostatic pressure in the fluid around the pouch by adjusting the volume of the chamber so as to transfer pressure from the fluid to the pouch to compress the pouch within the chamber to cause the material to dispense from the pouch through the connector portion.” Notably, the 01 October 2021 amendment clarifies that “the fluid” is not “the injectable material” but is a different/additional fluid, in contrast with the Examiner’s interpretation as discussed in the Non-Final Rejection dated 01 June 2021, p. 3 ll. 1-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742